Citation Nr: 0203219	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  94-27 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for back strain, to include 
as secondary to the veteran's service connected shell 
fragment wounds of the left and lower right legs.  



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel




INTRODUCTION

The veteran had active service from June 1969 to January 
1975.  This matter originally came before the Board of 
Veterans' Appeals (BVA or Board) from an October 1992 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

In a July 1997 decision, the Board affirmed the RO's denial 
of the veteran's claim of entitlement to service connection 
for back strain, to include as secondary to service-connected 
shell fragment wounds of the left and right lower legs.  The 
veteran subsequently appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision dated in July 1999, the Court vacated the 
Board's denial of service connection for back strain and 
remanded this case back to the Board for further 
adjudication.  

In August 2000, the Board issued a decision which again 
affirmed the RO's decision to deny entitlement to service 
connection for back strain, to include as secondary to the 
veteran's service connected shell fragment wounds of the left 
and lower right legs.  The veteran appealed the Board's 
August 2000 decision to the United States Court of Appeals 
for Veterans Claims (Court), which, upon an unopposed Motion 
by the Secretary of Veterans Affairs, vacated and remanded 
the Board's decision by an Order dated March 2001.


REMAND

In compliance with the March 2001 Order, the Board recognizes 
that the Veterans Claims Assistance Act of 2000 (VCAA) became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of 
relevant evidence needed to substantiate the claimant's claim 
for a benefit under a law administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining such evidence.  
See  38 U.S.C. §§ 5103, 5103A (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

The Board notes that additional evidence has been received 
which must be reviewed by the RO.  Specifically, a November 
2001 letter from Jyoti J. Mehta, M.D, provided an opinion as 
to the etiology of the veteran's back problem.  This letter 
was received with a notice from the veteran's representative 
in November 2001 stating that the veteran specifically 
declined waiver for RO adjudication on the matter.  The 
regulation in effect in November 2001, 38 C.F.R. 
§ 20.1304(c), required that any additional evidence submitted 
by the veteran and accepted by the Board be referred to the 
RO for review and preparation of a Supplemental Statement of 
the Case, unless this procedural right was waived in writing 
or at a hearing.  That regulation was subsequently amended, 
and the waiver provision eliminated, effective February 22, 
2002.  See 67 Fed. Reg. 3,099 (Jan. 23, 2002).  In fairness 
to the veteran, the case will be remanded to the RO as waiver 
was specifically declined while the old regulation was in 
effect.  The November 2001 letter is relevant to the issue at 
hand, and as such, the evidence and veteran's claim must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159).

2.  The case should again be reviewed by 
the RO on the basis of the additional 
evidence, including the November 2001 
letter from Jyoti J. Mehta, M.D., as well 
as any other evidence obtained or 
submitted in connection with the current 
claim.  

3.  After a review of the additional 
evidence, the RO should determine whether 
the record contains sufficient medical 
evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(1) (West Supp. 
2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  If the record 
does not contain sufficient medical 
evidence to decide the claim, an 
additional medical examination or opinion 
should be obtained. 

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




